Lundberg Stratton, J.,
dissenting. I respectfully dissent because I do not agree that Wolfe v. Wolfe (2000), 88 Ohio St.3d 246, 725 N.E.2d 261, or Moore v. State Auto. Mut. Ins. Co. (2000), 88 Ohio St.3d 27, 723 N.E.2d 97, applies to this case. A remand for application of either one of these cases will result in the parties and the court below struggling to comply with an order that has no relevance to the issues.
In this case, appellants challenge the constitutionality of Am.Sub.S.B. No. 20 (“S.B. 20”) and argue that the setoff provision in R.C. 3937.18(A)(2) directly conflicts with R.C. 3937.18(H), which limits a loss of consortium claim to the single limit of coverage. The issue of whether the insurance contract constitutes, a new or a renewal contract was not raised in the court below. This court will not ordinarily consider a claim of error that was not raised in any way in the appellate court and was not considered or decided by that court. State v. Williams (1977), 51 Ohio St.2d 112, 5 O.O.3d 98, 364 N.E.2d 1364; Toledo v. *506Reasonover (1965), 5 Ohio St.2d 22, 34 O.O.2d 13, 213 N.E.2d 179, paragraph two of the syllabus.
In addition, I do not agree that the analysis of R.C. 3937.18(A)(1) in Moore v. State Auto. Mut. Ins. Co. has any application to an analysis of R.C. 3937.18(H). However, to the extent that the majority believes that these cases apply, I respectfully dissent for the reasons set forth in the dissenting opinions in Wolfe v. Wolfe, 88 Ohio St.3d at 254, 725 N.E.2d at 268, and Moore v. State Auto. Mut. Ins. Co., 88 Ohio St.3d at 33, 723 N.E.2d at 103.
Moyer, C.J., and Cook, J., concur in the foregoing dissenting opinion.